                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JOHN C. RAYBURN,
                                                   Case No. 2:18-cv-1534
               Plaintiff,                          JUDGE EDMUND A. SARGUS, JR.
                                                   Magistrate Judge Kimberly A. Jolson
       v.

STAFFILINO CHEVROLET, INC.,
et. al.,

               Defendants.

                                             ORDER

       This matter is before the Court on Defendant Santander Consumer USA Inc.’s motion to

file the class notice list ex parte and under seal. (ECF No. 69). Plaintiff John Rayburn does not

oppose the motion. Here the class list includes a significant number of names. These names belong

to former purchasers, and have some proprietary value. At the same time, this list of names is of

little, if any, public interest. For good cause shown the Court GRANTS the unopposed motion and

authorizes Defendant to file the class notice list ex parte and under seal. This case remains closed.

       IT IS SO ORDERED.


6/23/2021                                       s/Edmund A. Sargus, Jr.
DATE                                            EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE
